Case 2:20-cv-00180-JLB-MRM Document 2 Filed 03/18/20 Page 1 of 2 PageID 156




                        IN THE UNITED STATES DISTRICT COURT FOR THE
                                 MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

LINDA FAIRSTEIN,                               )
                                               )
                   Plaintiff,                  )              Case No: 2:20-cv-180
                                               )
                   v.                          )
                                               )
NETFLIX, INC., AVA DUVERNAY,                   )
and ATTICA LOCKE,                              )
                                               )
                                               )
                   Defendants.                 )


                           NOTICE OF APPEARANCE AS CO-COUNSEL

         Kimberly D. Swanson of the law firm of Cheffy Passidomo, P.A. enters her appearance as

co-counsel on behalf of Plaintiff, Linda Fairstein, and requests that all pleadings, notices and other

papers be served upon her in this matter.

         Dated this 18th day of March, 2020.

                                       Respectfully submitted,

                                       CHEFFY PASSIDOMO, P.A.

                                   By: /S/ KIMBERLY D. SWANSON
                                             Edward K. Cheffy
                                             Florida Bar No. 393649
                                             Rachael S. Loukonen
                                             Florida Bar No. 668435
                                             Kimberly D. Swanson
                                             Florida Bar No. 1018219
                                             821 Fifth Avenue South, Suite 201
                                             Naples, Florida 34102
                                             (239) 261-9300
                                             ekcheffy@napleslaw.com
                                             rloukonen@napleslaw.com
                                             kdswanson@napleslaw.com




[13589-0001/3443220/1]                             1
Case 2:20-cv-00180-JLB-MRM Document 2 Filed 03/18/20 Page 2 of 2 PageID 157




                                          -and-


                            NESENOFF & MILTENBERG, LLP

                         By: /S/ ANDREW MILTENBERG
                                   Andrew Miltenberg
                                   (pro hac vice admission pending)
                                   Kara Gorycki
                                   (pro hac vice admission pending)
                                   363 Seventh Avenue, Fifth Floor
                                   New York, New York 10001
                                   (212) 736-4500
                                   amiltenberg@nmllplaw.com
                                   kgorycki@nmllplaw.com




[13589-0001/3443220/1]                2
